IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA                 : No. 119 EM 2018
                                             :
                                             :
                 v.                          :
                                             :
                                             :
MICHAEL MCCLENTON                            :
                                             :
                                             :
PETITION OF: CHERYL STURM                    :

                                       ORDER


PER CURIAM

      AND NOW, this 8th day of January, 2019, in consideration of the Application for

Leave to Withdraw, this matter is REMANDED to the Court of Common Pleas of

Philadelphia County for that court to determine whether Michael McClenton’s present

counsel should be permitted to withdraw.

      If present counsel is permitted to withdraw, the court is DIRECTED to resolve any

issues relative to Michael McClenton being appointed counsel or granted leave to

proceed pro se.

      The Court of Common Pleas of Philadelphia County is DIRECTED to enter its

order regarding this remand within 60 days and to promptly notify this Court of its

determination.